Per Curiam.
In the case on appeal, the • defendant excepts to the failure of the Court to allow his motion for judgment of non-*598suit and to a portion of the charge. However, he has not brought forth any assignments of error in his brief, and they are deemed to be abandoned. Rule 28, Rules of Practice in the Supreme Court, 254 N.C. 783; State v. Strickland, 254 N.C. 658, 119 S.E. 2d 781.
Nevertheless, we have examined the record and find the exceptions without merit. Evidence that the store had been broken open, that the defendant was found in the immediate vicinity within a few minutes afterwards, that he was sitting in a car only four or five feet from the articles taken from the store, had in his possession a coin taken from the store, and that his fingerprints were found upon some of the stolen property was ample to go to the jury and sustain a verdict of guilty.
That portion of the charge to which the defendant took an exception dealt with the doctrine of recent possession of stolen property and is in accord with many rulings of the Court.
No error.